Name: 93/76/EEC: Commission Decision of 23 December 1992 approving the plan concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia presented by Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  fisheries;  Europe;  EU finance
 Date Published: 1993-02-04

 Avis juridique important|31993D007693/76/EEC: Commission Decision of 23 December 1992 approving the plan concerning infectious haematopoietic necrosis and viral haemorrhagic septicaemia presented by Belgium (Only the French and Dutch texts are authentic) Official Journal L 027 , 04/02/1993 P. 0038 - 0038COMMISSION DECISION of 23 December 1992 approving the plan concerning infectious haemopoietic necrosis and viral haemorrhagic septicaemia presented by Belgium (Only the French and Dutch texts are authentic)(93/76/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Decision 90/495/EEC of 24 September 1990 introducing a Community financial measure with a view to the eradication of infectious haemopoietic necrosis of salmonids in the Community (1), and in particular Article 4 thereof, Whereas, in accordance with Article 1 of Decision 90/495/EEC, Member States must submit a plan for assessing the rate of infection of infectious haemopoietic necrosis (IHN) and viral haemorrhagic septicaemia (VHS) in their territory; Whereas by letter dated 27 May 1992, Belgium has notified the Commission of its plan; Whereas, after examination, the plan was found to comply with Decision 90/495/EEC, and in particular with Article 3 thereof; Whereas the conditions for financial participation by the Community, as foreseen in Article 7 of Decision 90/495/EEC, are therefore met; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The plan for assessing the rate of infection of IHN and VHS within its territory, presented by Belgium, is hereby approved. Article 2 Belgium shall bring into force by 1 October 1992 the laws, regulations and administrative provisions for implementing the plan referred to in Article 1. Article 3 The financial participation of the Community for Belgium is fixed at 50 % of the expenditure incurred pursuant to points 4 and 5 of Article 3 of Decision 90/495/EEC. Article 4 The Community financial participation is granted upon presentation of the supporting documents. Article 5 This Decision is addressed to Belgium. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 276, 6. 10. 1990, p. 37.